Citation Nr: 0529570	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  98-09 828	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches?

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for loss 
of vision?

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss?


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Commonwealth of Puerto Rico, for 
additional development.  Following the completion of the 
requested actions, the case has since been returned to the 
Board for further review.  


FINDING OF FACT

On October 11, 2005, the Board was notified by the RO that 
the veteran had died on June [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).



ORDER

The appeal is dismissed.



		
WARREN W. RICE, JR
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


